Exhibit 10.4
Non-Executive Form


AMN HEALTHCARE
EQUITY PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
(TOTAL SHAREHOLDER RETURN)
THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made this
____________ ___, 2019 by and between AMN Healthcare Services, Inc. (the
“Company”), a Delaware corporation, and _______________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Company sponsors the AMN Healthcare 2017 Equity Plan, (as may be
amended from time to time, the “Plan”), and desires to afford the Grantee the
opportunity to share in the appreciation of the Company’s common stock, par
value $.01 per share (“Stock”), thereunder, thereby strengthening the Grantee’s
commitment to the welfare of the Company and Affiliates and promoting an
identity of interest between stockholders and the Grantee.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.Definitions.
The following definitions shall be applicable throughout the Agreement. Where
capitalized terms are used but not defined herein, their meaning shall be that
set forth in the Plan (unless the context indicates otherwise).
(a)    “Accumulated Shares” means, for a given day, and for a given Peer Company
or the Company, the sum of (i) one share of common stock of the applicable
company (as included on the Russell 2000), plus (ii) a cumulative number of
shares of common stock purchased with dividends declared on the common stock,
assuming same day reinvestment of the dividends into shares of common stock at
the closing price on the ex-dividend date, for ex-dividend dates during the
Opening Average Period or for the period between January 1, 2019 and the last
day of the Closing Average Period, as the case may be.
(b)     “Affiliate” means (i) any entity that directly or indirectly is
controlled by, or is under common control with, the Company and (ii) any entity
in which the Company has a significant equity interest, in either case, as
determined by the Committee.
(c)    “Cause” means (i) the definition of “cause” means any of the following:
(A) Grantee’s failure to perform in any material respect his or her duties as an
employee of the Company, (B) Grantee’s violation of the Company’s Code of
Business Conduct, Code of Ethics for Senior Financial Officers and Principal
Executive Officer, and/or Securities Trading Policy, (C) the engaging by Grantee
in willful misconduct or gross negligence which is injurious to the Company or
any of its affiliates, monetarily or otherwise, (D) the commission by the
Grantee of an act of fraud or embezzlement against the Company or any of its
affiliates, or (E) the conviction of the Grantee of a crime which constitutes a
felony or any lesser crime that involves Company property or a pleading of


Page 1 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


guilty or nolo contendere with respect to a crime which constitutes a felony or
any lesser crime that involves Company property, or (F) violation of any of the
restrictive covenants in Section 9 hereof.
(d)    “Change in Control” means:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;
(ii)    the sale of all or substantially all of the business or assets of the
Company; or
(iii)    the consummation of a merger, consolidation or similar form of
corporate transaction involving the Company that requires the approval of the
Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination: (A) a Person is or becomes the beneficial
owner, directly or indirectly, of a majority of the combined voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
or (B) the Company’s stockholders prior to the Business Combination
thereafter cease to beneficially own, directly or indirectly, a majority of the
combined voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), counting for this purpose only voting securities of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) received by such stockholders in connection with the Business
Combination. “Surviving Corporation” shall mean the corporation resulting from a
Business Combination, and “Parent Corporation” shall mean the ultimate parent
corporation that directly or indirectly has beneficial ownership of a majority
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation entitled to vote generally in the election of directors.
(e)    Change in Control Termination” means the Company’s termination of the
Grantee’s Service without Cause (other than due to death or Disability) during
the Protection Period.
(f)    “Closing Average Period” means the ninety (90)-day period ending on the
last day of the Performance Period.
(g)    “Closing Average Share Value” means, for each of the Peer Companies and
the Company, the average, over the days in the Closing Average Period, of the
closing price of its common stock multiplied by the Accumulated Shares for each
day during the Closing Average Period.
(h)     “Disabled” has the meaning set forth in Section 13(c)(ii) of the Plan.
(i)    “Grant Date” means _________ ___, 2019, which is the date the Committee
authorized this PRSU grant.
(j)    “NQDC Plan” means the Company’s 2005 Amended and Restated Executive
Nonqualified Excess Plan, as may be amended from time to time.


Page 2 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


(k)    “Opening Average Period” means the ninety (90)-day period ended on
December 31, 2018.
(l)     “Opening Average Share Value” means, for each of the Peer Companies and
the Company, the average during the Opening Average Period of the closing price
of its common stock multiplied by the Accumulated Shares for each trading day
during the Opening Average Period.
(m)    “Peer Companies” means the companies included in the Russell 2000 on
December 31, 2017. In the event of a merger, acquisition or business combination
transaction of a Peer Company with or by another Peer Company, the surviving
entity shall remain a Peer Company. In the event of a merger of a Peer Company
with an entity that is not a Peer Company, or the acquisition or business
combination transaction by or with a Peer Company, or with an entity that is not
a Peer Company, in each case, where the Peer Company is the surviving entity and
remains publicly traded, the surviving entity shall remain a Peer Company. In
the event of a merger or acquisition or business combination transaction of a
Peer Company by or with an entity that is not a Peer Company, a “going private”
transaction involving a Peer Company or the liquidation of a Peer Company, where
the Peer Company is not the surviving entity or is otherwise no longer publicly
traded, the company shall no longer be a Peer Company. In the event of a
bankruptcy of a Peer Company, such company shall remain a Peer Company.
(n)    “Performance Period” means January 1, 2019 through December 31, 2021.
(o)    “Performance Restricted Stock Unit(s)” or “PRSU(s)” means the performance
restricted stock units granted under Section 2.
(p)    “Protection Period” means the period beginning on the date that is six
(6) months before the effective date of a Change in Control and ending on the
second anniversary of the effective date of the Change in Control.
(q)    “Relative Total Shareholder Return” or “Relative TSR” means the Company’s
TSR relative to the TSR of the Peer Companies. Following the calculation of the
TSR of the Company and each Peer Company for the Performance Period, the Company
and each Peer Company will be ranked in order of maximum to minimum according to
their respective TSR for the Performance Period. After this ranking, the
percentile performance of the Company relative to the Peer Companies will be
determined as follows:
amnex1042019033110qimage1.gif [amnex1042019033110qimage1.gif]
where:    “P” represents the percentile performance, which will be rounded, if
necessary, to the nearest whole percentile by application of standard scientific
rounding conventions.
“N” represents the number of Peer Companies, plus one (i.e., the Company).
“R” represents the Company’s ranking versus the Peer Companies.
Example: If there are 1000 Peer Companies, and the Company ranked 501st out of
1001 (i.e., 1000 Peer Companies, plus the Company), the performance would be at
the 50th percentile: .50 = 1 – ((501-1)/(1001-1)).


Page 3 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


(r)    “Retirement” means termination of an employee’s Service on or after
attainment of age 55 with at least 15 full years of aggregate Service. For
clarity, only twelve (12) months of continuous Service shall count as a full
year of Service for purposes of determining if an employee is eligible for
Retirement.
(s)    “Service” means the performance of services for the Company (or any
Affiliate) by a person in the capacity of an officer or other employee or key
person (including consultants).
(t)    “Total Shareholder Return” or “TSR” means for each of the Company and the
Peer Companies, the company’s total shareholder return, which will be calculated
by dividing (i) the Closing Average Share Value by (ii) the Opening Average
Share Value, and then subtracting one (1).
(u)    “Vesting Date” means the date on which the Committee determines the TSR
and Relative TSR; provided, however, that in the event of a Change in Control,
the Vesting Date shall be the effective date of the Change in Control.
2.    Grant of Performance Restricted Stock Units. Subject to the terms and
conditions set forth herein, the Company hereby grants to the Grantee ______
PRSUs, which shall be the target number. The actual number of PRSUs that can
vest may be more or less than the target number, as determined in accordance
with the table (the “Vesting Table”) set forth on Schedule I.
3.    Vesting Schedule. No PRSUs may be settled until they have vested, which
shall occur, if at all, on the Vesting Date. Except as otherwise set forth in
this Agreement or in the Plan, the PRSUs shall only vest on the Vesting Date if
the Grantee has provided Service to the Company continuously from the Grant Date
through the Vesting Date. Except as otherwise set forth in this Agreement or in
the Plan, the number of PRSU’s that shall vest on the Vesting Date will be
determined in accordance with the Vesting Table, based on the Company’s
achievement of Total Shareholder Return and Relative Total Shareholder Return
for the Performance Period. Any fractional share resulting from the application
of the percentages in the Vesting Table shall be rounded to the nearest whole
number of shares. The Committee shall determine the Total Shareholder Return and
Relative TSR, if any, within 30 days after the end of the Performance Period. On
the Vesting Date, all PRSUs that do not vest shall be automatically cancelled
and the right to receive any PRSUs that do not vest hereunder shall
automatically expire.
4.    Settlement and Deferral of PRSUs.
(a)    Each vested PRSU entitles the Grantee to receive one share of Stock on
the “Settlement Date,” which shall be the later of (i) the Vesting Date, and
(ii) the end of the deferral period specified by the Grantee. The deferral
period shall be no less than four (4) years and five (5) days from the Grant
Date. Such deferral election shall be made within 30 days of the Grant Date. Any
deferral of the PRSUs shall be subject to the NQDC Plan and the applicable
deferral election form.
(b)    Shares of Stock underlying the PRSUs shall be issued and delivered to the
Grantee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance


Page 4 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


shall be final and binding on the Grantee. The shares of Stock delivered to the
Grantee pursuant to this Section 4 shall be free and clear of all liens, fully
paid and non-assessable. In no event shall fractional shares of Stock be issued.
(c)    Until such time as shares of Stock have been issued to the Grantee
pursuant to paragraph (b) above, and except as set forth in Section 5 below
regarding dividend equivalents, the Grantee shall not have any rights as a
holder of the shares of Stock underlying this Grant including but not limited to
voting rights.
(d)    The Grantee may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under the PRSU
or from any compensation or other amounts owing to the Grantee the amount (in
cash, Stock or other property) of any required tax withholding and payroll taxes
in respect of a PRSU vesting or settlement and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
(e)    Without limiting the generality of clause (d) above, in the Committee’s
sole discretion the Grantee may satisfy, in whole or in part, the foregoing
withholding liability by having the Company withhold from the number of shares
of Stock otherwise issuable pursuant to the settlement of the PRSU a number of
shares with a Fair Market Value equal to such withholding liability.
5.    Dividend Equivalents. If on any date the Company shall pay any cash
dividend on shares of Stock of the Company, the number of PRSUs credited to the
Grantee pursuant to the Vesting Table shall, as of such date, be increased by an
amount determined by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional PRSUs to be credited to the Grantee on such
dividend payment date;
X = the aggregate number of PRSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
For the avoidance of doubt, no dividend equivalents shall be credited to PRSUs
prior to the Committee determining the Total Shareholder Return and Relative TSR
(and thus the actual number of PRSUs subject to vesting).
6.    Termination of Service.
(a)    Except as provided below, if the Grantee’s Service terminates for any
reason prior to the Settlement Date, then all unvested PRSUs shall be forfeited.


Page 5 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


(b)    If the Grantee’s Service terminates due to Retirement at any time after 6
(six) months from the Grant Date but before the Settlement Date, then the
Grantee shall continue to vest in all of the Grantee’s unvested PRSUs according
to the terms of this Agreement as though the Grantee’s Service had not
terminated. For clarity, the actual number of PRSUs that shall vest shall be
determined at the end of the Performance Period according to the Vesting Table
based on actual performance, and such vested PRSUs shall be settled at the time
specified in Section 4 hereof.
(c)    If the Grantee’s Service terminates due to a Change in Control
Termination after the Grant Date but before the end of the Performance Period,
then on the date of the Grantee’s termination (or, if later, on the effective
date of the Change in Control), 100% of the target number of PRSUs shall become
immediately vested and settled according to Section 4 hereof, and any PRSUs in
excess of the target number shall be forfeited. If the Grantee’s Service
terminates due to a Change in Control Termination after the end of the
Performance Period but before the Settlement Date, then on the date of the
Grantee’s termination (or, if later, on the effective date of the Change in
Control), the number of PRSUs that were earned based on actual performance
according to the Vesting Table shall become immediately vested and settled
according to Section 4 hereof.
(d)    In the event of the Grantee’s death or if the Committee determines, in
its sole discretion, that the Grantee has become Disabled, in each case, after
the Grant Date and prior to the end of the Performance Period, (i) 100% of the
target number of PRSUs shall become immediately vested and, regardless of the
Grantee’s deferral election, the Company, as soon as reasonably practicable,
shall issue shares of Stock to the Grantee (or the Grantee’s designated
beneficiary or estate executor in the event of the Grantee’s death) with respect
to the target number of PRSUs and (ii) any PRSUs in excess of the target number
shall be forfeited. In the event the Grantee dies or becomes Disabled (as
determined by the Committee in its sole discretion) on or after the end of the
Performance Period and prior to (or on) the Settlement Date, the Grantee shall
be entitled to receive shares of Stock underlying all vested PRSUs, and
regardless of the Grantee’s deferral election, the Company, as soon as
reasonably practicable, shall issue the applicable number of shares of Stock to
the Grantee (or the Grantee’s designated beneficiary or estate executor in the
event of the Grantee’s death).
(e)    If the Grantee’s employment is terminated due to a reason specified in
(b)-(d) above but, after such termination, the Committee determines that it
would have had Cause to terminate the Grantee’s Service if all the relevant
facts had been known to the Committee as of the date of the Grantee’s
termination, then all PRSUs and Actual PRSUs shall immediately be forfeited and
cancelled, whether or not vested, as of the date of the Committee’s
determination.
7.    Company; Grantee.
(a)    The term “Company” as used in this Agreement with reference to employment
shall include the Company, its Subsidiaries and its Affiliates, as appropriate.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the PRSUs may be transferred by will or by the laws of descent
and distribution, the word “Grantee” shall be deemed to include such person or
persons.


Page 6 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


8.    Non-Transferability.  The PRSUs granted herein are not transferable by the
Grantee other than to a designated beneficiary upon death, by will or the laws
of descent and distribution, to a trust solely for the benefit of the Grantee or
his/her immediate family or, in the case of the PRSUs being held by such a
trust, by the trustee.
9.    Forfeiture for Violation of Restrictive Covenants.
(a)    Non-Compete. The Grantee agrees that during the term of the Grantee’s
employment and for a period of two years thereafter (the “Coverage Period”) the
Grantee will not engage in, consult with, participate in, hold a position as
shareholder, director, officer, consultant, employee, partner or investor, or
otherwise assist any business entity (i) in any State of the United States of
America or (ii) in any other country in which the Company (which, for the
avoidance of doubt, includes for all purposes of this Section 9 any and all of
its divisions, Affiliates or Subsidiaries) has business activities, in either
case, that is engaged in (A) any activities that are competitive with the
business of providing (I) healthcare or other personnel on a temporary or
permanent placement basis to hospitals, healthcare facilities, healthcare
provider practice groups or other entities, (II) clinical workforce management
services, or (III) healthcare workforce technology platforms, or (B) any other
business in which the Company is then engaged, in each case, including any and
all business activities reasonably related thereto.
(b)    Non-Solicit. The Grantee agrees that during the Coverage Period, the
Grantee shall not solicit, attempt to solicit or endeavor to entice away from
the Company any person who, at any time during the term of the Grantee’s
employment was a healthcare professional (including a healthcare executive) of
the Company, or an employee, customer, permanent placement candidate, client or
supplier of the Company.
(c)    Confidential and Proprietary Information. The Grantee agrees that the
Grantee will not, at any time make use of or divulge to any other person, firm
or corporation any confidential or proprietary information concerning the
business or policies of the Company (which includes, for the avoidance of doubt,
any and all of its divisions, Affiliates or Subsidiaries). For purposes of this
Agreement, any confidential information shall constitute any information
designated as confidential or proprietary by the Company or otherwise known by
the Grantee to be confidential or proprietary information including, without
limitation, customer information. The Grantee acknowledges and agrees that for
purposes of this Agreement, “customer information” includes without limitation,
customer lists, all lists of professional personnel, names, addresses, phone
numbers, contact persons, preferences, pricing arrangements, requirements and
practices. The Grantee’s obligation under this Section 9(c) shall not apply to
any information that (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of the Grantee; or (iii) is
hereafter disclosed to the Grantee by a third party not under an obligation of
confidence to the Company. The Grantee agrees not to remove from the premises of
the Company, except as an employee of the Company in pursuit of the business of
the Company or except as specifically permitted in writing by the Company, any
document or other object containing or reflecting any such


Page 7 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


confidential or proprietary information. The Grantee recognizes that all such
information, whether developed by the Grantee or by someone else, will be the
sole exclusive property of the Company. Upon termination of employment, the
Grantee shall forthwith deliver to the Company all such confidential or
proprietary information, including without limitation all lists of customers,
pricing methods, financial structures, correspondence, accounts, records and any
other documents, computer disks, computer programs, software, laptops, modems or
property made or held by the Grantee or under the Grantee’s control in relation
to the business or affairs of the Company, and no copy of any such confidential
or proprietary information shall be retained by the Grantee.
(d)    Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a), (b), or (c), the Grantee shall immediately forfeit
his/her PRSUs (whether vested or unvested) and any issuance of shares of Stock
that occurs after (or within six (6) months before) any such violation shall be
void ab initio.
(e)    Additional Agreement. For the avoidance of doubt, this Section 9 shall be
in addition to and shall not supersede (or be superseded by) any other
agreements related to the subject matter of this Section 9 contained in any
confidentiality agreement, noncompetition agreement or any other agreement
between the Grantee and the Company.
10.    Rights as Stockholder.  The Grantee or a transferee of the PRSUs shall
have no rights as a stockholder with respect to any share of Stock covered by
the PRSUs until the Grantee shall have become the holder of record of such share
of Stock and no adjustment shall be made for dividends or distributions or other
rights in respect of such share of Stock for which the record date is prior to
the date upon which Grantee shall become the holder of record thereof.
11.    Successor. The obligations of the Company under this Agreement shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. The Company agrees that it will make
appropriate provisions for the preservation of the Grantee’s rights under this
Agreement in any agreement or plan that it may enter into or adopt to effect any
such merger, consolidation, reorganization or transfer of assets.
12.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee at the Grantee’s address as recorded in the records of the
Company.
13.    No Right to Continued Employment.  This Agreement shall not be construed
as giving the Grantee the right to be retained in the employ or service of the
Company, a Subsidiary or an Affiliate. Further, the Company or an Affiliate may
at any time dismiss the Grantee or discontinue


Page 8 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


any consulting relationship, free from any liability or any claim under this
Agreement, except as otherwise expressly provided herein.
14.    Binding Effect. Subject to Section 8 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.
15.    Amendment of Agreement. The Committee may, to the extent consistent with
the terms of this Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any portion of
the PRSUs heretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely impair the rights of the Grantee in respect of
any PRSUs already granted shall not to that extent be effective without the
consent of the Grantee.
16.    PRSUs Subject to Plan and NQDC Plan. By entering into this Agreement, the
Grantee agrees and acknowledges that the Grantee has received and read a copy of
the Plan and a copy of the NQDC Plan. The PRSUs are subject to the terms of
Plan, and the NQDC Plan if the PRSUs are deferred under the NQDC Plan. The terms
and provisions of the plans as they may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of either the Plan or the
NQDC Plan, the applicable terms and provisions of the applicable plan will
govern and prevail.
17.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AMN HEALTHCARE SERVICES, INC.
By:
        
Name:    Susan R. Salka
Title:    President and CEO

GRANTEE
By:
        
Name:    







Page 9 of 10



--------------------------------------------------------------------------------

Exhibit 10.4
Non-Executive Form


SCHEDULE I
VESTING TABLE






























Page 10 of 10

